DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0354825 A1 to Shinmiya in view of U.S. Pub. No. 2009/0305075 A1 to Flehmig.
Regarding claim 1, Shinmiya teaches a method for producing sheet-metal components, the method (Abstract; Figs. 1 and 4) comprising:
forming a blank to a preformed part (Fig. 4; Paras. [0038]-[0039]; the left side of Fig. 4 shows the preformed blank) wherein the preformed part in a cross section at least in regions has an excess developed length (Fig. 4; Paras. [0038]-[0039]; the beads designated as PF in Fig. 4 have excess length);
calibrating at least in regions the preformed part to a calibrated part (Fig. 4; Paras. [0038]-[0039]; the right side of Fig. 4 shows the preformed blank being calibrated to a calibrated part) while at least in part using the excess developed length of the cross section of the preformed part for building up additional compressive stresses (Fig. 4; Paras. [0038]-[0039]; the excess length PF is used to control the flow of materials in the blank during calibration), wherein preformed edges of the preformed part during the calibrating are at least in regions disposed so as to be free of any form-fit (Fig. 4; the left and right sides of Fig. 4 shows that during calibration the preformed edges of the preformed part PF are in a region 
wherein the method, from forming the blank until trimming the calibrated part after calibrating, is carried out without any trimming (Fig. 4; Paras. [0038]-[0039]; the method of calibrating the preformed part is carried out without any trimming from forming the blank until after calibrating). 
Shinmiya fails to explicitly teach trimming at least in regions the calibrated part after the calibrating, in order for the sheet-metal component to be produced and wherein the regions that are at least in regions calibrated are removed by the trimming of the calibrated part after the calibrating.
Flehmig teaches a method for producing sheet-metal components (Abstract) comprising forming a blank to a preformed part (Figs. 1a-d), calibrating at least in regions the preformed part to a calibrated part (Figs. 1e-h), and trimming at least in regions the calibrated part after the calibrating, in order for the sheet-metal component to be produced (Figs. 1g-h show the calibrated part being trimmed).
It is noted that Shinmiya as modified by Flehmig includes trimming the flange region to form a desired shape of the final component, and the flange region in Shinmiya is a region that is calibrated (Shinmiya, Fig. 4; Paras. [0038]-[0039]; bead portion PF “mitigate[s] tension from the side of the flange portion” and it also decreases “the inflow quantity from the flange portion… due to the outflow of material from the bead portion in the top board portion and the vertical wall portion to mitigate the flange wrinkles,” thus the flange portions are also calibrated).  Thus, modified Shinmiya teaches wherein the regions that are at least in regions calibrated are removed by the trimming of the calibrated part after the calibrating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing sheet-metal components of Shinmiya to include the trimming step as taught by Flehmig so that the flange area of the sheet-metal component can be formed to a “precisely defined geometry of the surface of the edge” of the final part (Flehmig, Para. [0032]) and thus be formed to any shape required to connect or interact with other components.
Regarding claim 3, modified Shinmiya teaches the method as claimed in claim 1 (Abstract), wherein an undesirable material flow in a direction of the preformed edges of the preformed part  during the calibrating is at least in regions reduced or suppressed (Fig. 4; Para. [0039]; "the inflow quantity from the flange portion is decreased due to the outflow of material from the bead portion in the top board 
Regarding claim 4, modified Shinmiya teaches the method as claimed in claim 3 (Fig. 4), wherein the material flow when forming the blank to the preformed part is at least in regions decelerated (Fig. 4; Para. [0039]; it is noted that the regions with excess length being pressed in Fig. 4 are interpreted as being the regions decelerated, and Fig. 4 shows the material flow in these regions).
Regarding claim 5, modified Shinmiya teaches the method as claimed in claim 4 (Abstract).
Modified Shinmiya fails to explicitly teach wherein at least one of a bead, at least one draw shoulder and multi-stage forming are used when forming the blank to the preformed part.  Shinmaya teaches forming a blank to a preformed part (Fig. 4), but is silent as to the steps and components used to form the preformed part.
Flehmig teaches a method for producing a sheet-metal component (Abstract) wherein at least one of a bead, at least one draw shoulder and multi-stage forming are used when forming the blank to the preformed part (Figs. 1a-b show a draw shoulder being used to form the blank into a preformed part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing sheet-metal components of Shinmiya to include step of using at least one draw shoulder while forming the blank into the preformed part as taught by Flehmig so that the blank is held in a desired and repeatable position and thus the shape of the preformed part is more consistently achieved. 
Regarding claim 8
Regarding claim 9, modified Shinmiya teaches the method as claimed in claim 8 (Abstract, Fig. 4), wherein the excess developed length in at least one of a base region of the preformed part, in a wall region of the preformed part, in an optional flange region of the preformed part and in at least one transition regions therebetween (Fig. 4; Paras. [0038]-[0039]; there is an excess developed length in the base, wall and transition areas therebetween of the preformed part).
Regarding claim 10, modified Shinmiya teaches the method as claimed in claim 1, wherein the sheet-metal component, when viewed in the cross section, is at least in portions configured so as to be hat-shaped (Fig. 4; the sheet-metal component has a top hat shape on the right side of Fig. 4).
Regarding claim 11, modified Shinmiya teaches the method as claimed in claim 1 (Abstract), wherein the sheet-metal component along a main extent thereof has cross-sectional variations (Fig. 4 shows the sheet-metal component has cross-sectional variations, and it is also noted that cross-sectional variations will exist in any extent of the component due to the manufacturing process imparting wrinkles and other irregularities).
Regarding claim 12, Shinmiya teaches a device for producing sheet-metal components, for carrying out a method as claimed in claim 1 (Abstract), having:
forming means for forming a blank to a preformed part in such a manner that the preformed part in the cross section at least in regions has an excess developed length (Fig. 4; Paras. [0038]-[0039]);
calibrating means for at least in regions calibrating the preformed part to a calibrated part (Fig. 4; Paras. [0038]-[0039]; Fig. 4 shows the calibrating means) while at least in part using the excess developed length of the cross section of the preformed part for building up additional compressive stresses in such a manner that the preformed edges of the preformed part during the calibrating are at least in regions disposed so as to be free of any form-fit (Fig. 4; Paras. [0038]-[0039]; Fig. 4 shows that the excess developed length at beads PF is used during calibration and that the preformed edges are in regions disposed to be free of any form-fit).
Shinmiya fails to explicitly teach forming means for forming a blank to a preformed part and trimming means for at least in regions trimming the calibrated part after the calibrating, in order for the sheet-metal component to be produced, wherein the trimming means comprises at least one trimming tool for trimming the calibrated part after the calibrating.  Shinmiya teaches that the blank is formed into a 
Flehmig teaches a device for producing sheet-metal components (Abstract) having forming means 3, 5 for forming a blank to a preformed part (Fig. 1a-d); and trimming means 12 for at least in regions trimming the calibrated part after the calibrating, in order for the sheet-metal component to be produced, wherein the trimming means comprises at least one trimming tool for trimming the calibrated part after the calibrating (Fig. 1e-h; Paras. [0031]-[0032]; the calibrated part is trimmed in steps shown in Figs. 1g-h after the calibration in steps shown in Figs. 1e-f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the devices for producing sheet-metal components of Shinmiya to include the forming means and trimming means as taught by Flehmig so that the blank may be consistently formed into a desired preform part, i.e., forming means designed to repeatedly produce a desired part, and the final component may be trimmed to a desired size and length.
Regarding claim 13, modified Shinmiya teaches the device as claimed in claim 12 (Abstract), wherein the forming means comprise a preforming tool having a preforming ram, and a preforming die (it is noted that Shinmiya was modified to include the forming means taught by Flehmig, which includes a ram 5 and a die 3, as shown in Fig. 1a-d).
Regarding claim 14, modified Shinmiya teaches the device as claimed in claim 12 (Abstract), wherein the calibrating means comprise at least one calibrating tool having one or a plurality of at least one calibrating ram and at least one calibrating die (Fig. 4 shows the calibrating tool includes a ram and at least one die).
Regarding claim 16, modified Shinmiya teaches the device as claimed in claim 13 (Abstract).
Modified Shinmiya fails to explicitly teach wherein the performing tool includes a sheet-metal holder.  Shinmiya is silent regarding the tool used to form the preformed blank shown in Fig. 4.
Flehmig teaches a device for producing sheet-metal components (Abstract) wherein the performing tool includes a sheet-metal holder (Figs. 1a-b show the blank sheet being held by a shoulder, i.e., a sheet-metal holder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the devices for producing sheet-metal components of Shinmiya to include the sheet-metal holder as taught by Flehmig so that the blank may be consistently positioned during forming and thus allow a desired shape and length of the preformed part to be repeatedly produced.
Regarding claim 17, modified Shinmiya teaches the device as claimed in claim 16 (Abstract) wherein the performing tool includes at least one draw shoulder (it is noted that Shinmiya was already modified to include the sheet-metal holder of Flehmig, which is a draw shoulder as shown in Fig. 1a-b).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinmiya in view of Flehmig in further view of U.S. Pub. No. 2010/0133724 A1 to Flehmig (hereinafter "Flehmig '724").
Regarding claim 2, modified Shinmiya teaches the method as claimed in claim 1 (Abstract, Fig. 4), wherein the calibrated part has a flange region (Fig. 4). 
Shinmiya fails to explicitly teach the trimming of the calibrated part comprises a partial removal of the flange region.
Flehmig ‘724 teaches a method for producing a sheet-metal component (Abstract) wherein the calibrated part has a flange region (Figs. 3, 4, and 7) and the trimming of the calibrated part comprises a partial removal of the flange region (Figs. 3, 4, and 7; Para. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing sheet-metal components of Shinmiya to include the step of trimming the calibrated part comprises a partial removal of the flange region as taught by Flehmig ‘724 so that the sheet-metal component may be “trimmed in the flange region… to the intended size” (Flehmig ‘724; Para. [0033]).
Response to Arguments 
Applicant’s arguments and amendments filed March 27, 2021 have been fully considered and are persuasive with respect to the rejection under 35 U.S.C. 112.  It is also noted that the foreign patent documents listed in the June 18, 2019 information disclosure statement that were not previously considered have now been considered after receiving copies of the documents in the filing on March 27, 2021.  The rejections of claims 1-5, 8-14 and 16-17 under 35 U.S.C. 112 has been withdrawn.
However, Applicant's arguments and amendments are not persuasive with respect to the rejections under 35 U.S.C. 103.  
Applicant argues that Shinmiya is silent regarding calibration and Flehmig teaches trimming before calibration (Remarks, P. 7-8). Examiner has considered this argument and it is not persuasive because this is attorney argument and not directed to the rejection on record.  Applicant has not provided any evidence or explanation regarding why Shinmiya does not teach calibration according to the claimed invention, which requires forming a preformed part with an excess developed length (as shown in the left figure in Shinmiya Fig. 4) and calibrating regions of the preformed part to a calibrated part while at least in part using the excess developed length of the cross section of the preformed part (Shinmiya describes this in Paras. [0038]-[0039] and shows it in the left figure of Fig. 4).  Shinmiya is relied upon for teaching the forming a blank and calibrating steps, which are performed without any trimming in Shinmiya, and Flehmig is only relied upon for trimming after the calibrating has been performed.
Applicant also argues that claim 1 as amended requires in part “trimming of the calibrated part after the calibrating” (Remarks, P. 8).  Examiner has considered this argument and it is not persuasive at least in part for the reasons discussed above.  Shinmiya is relied upon for teaching the forming a blank and calibrating steps, which are performed without any trimming (Shinmiya, Fig. 4; Paras. [0038]-[0039]).  Flehmig is relied upon only for the teaching of trimming a calibrated part to a desired shape and length after the preform has been calibrated (Flehmig, Figs. 1a-h; Para. [0032]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725